*429OPIHIOH,
St. Paul, Judge.
Plaintiff seeks to recover for the death of four out of a carload lot, and for medical care of the
others, due to alleged neglect and ill treatment during transportation; towit, that they were confined in cars during illegal and excessive periods without unloading for rest, water and food; were given unsound, impure, unhealthy food and water whilst in transit; and permitted to partake of other dangerous and unwholesome substances.
fherais some conflict in the testimony as to whether the mules were made sick by something they had ea'ten in the eouise of transportation, or because of having been allowed by defendant to drink excessive quantities of water after being unloaded; and the preponderance of the evidence indines to the latter.
But, be that as it may, the evidence shows that whatever the cause of the death and sickness of these, mules, it was not due to any fault or negligence of the defendant.
I.
The mules were loaded at Alexandria la, by^TJ. S. Government Agent, and after thirty-six hours confinement vrare unloaded at Angola,la. into clean stock pens, where they were fed with hay of the best quality, given the purest Artesian water to drink, and rested full twenty four *430hours. They ware than reloaded and delivered to the consignee (plaintiff) at Hew Orleans, la, within the next thirty six hours; the whole being in eaaot accordance with the terms of the hill of lading and in strict compliance with the ÜZ&vrvn&i^ui*’ regulations of the Interstate Ocamissicn and State Railroad Commissions.
II.
This much disposed of, the gravamen of plaintiff’s complaint is that, the mules becoming hungry whilst confined in the cars, ate of the straw which had been placed therein as bedding or foot-hold for the,animals, and which had become foul with their urine and excrement; whereby they contracted ptomaine poisoning of which they sickened and some died.
In the first place, the evidence tends to show that fhe jHHHHf fresh urine and excrement of mules, who are purely gramnivorious, do not contain ptomaines, which are formed only in putrefaction; and that such urine and excrement will not putrify even in a much longer time than four days, especially when constantly exposed to the open air.
And again, the fact is that the oars were so bedded by the shipper, and not by the defendant; and with material generally used for that purpose. So that the defendant could not he at fault; for if there was any negligence therein *431it was the shipper's and not the defendant's; but indeed there was clearly no negligence at all under the eiicum-stances.
March21st, 1921.
There can therefore he but one point about which a question might possibly arise; viz, whether or not the bedding should have been changed by defendant iron time to time as it became more or less foul. But the negative of this proposition is doubly apparent in this case. I. The voyage here was a short one, and it is not shown, nor does it seem reasonable, that in so short a voyage, it is either necessary, or' eustomary or feasible to olean out stock oars and renew the bedding, and 2. The regulations of the Interstate Commerce and State Railroad Commissions require that shippers of livestock in oar load lots (as here) must themselves care for such shipments in transitj and are entitled to free transportation for that purpose. So that if these mules did not receive in transit that degree of oars which plaintiff seems to have expected, he has only himself to oomplain of for not having accompanied the mules personally or hy an employee.
The Judgment below was for defendant and seems to us correct.
Judgment Affirmed.
Rev/ Orleans la,